Citation Nr: 1012044	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  95-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain.

2.  Entitlement to a compensable disability rating for a 
heart murmur.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to July 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1994 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that denied a disability evaluation in excess 
of 10 percent for service-connected lumbosacral strain and a 
compensable evaluation for heart murmur.  During the pendency 
of this appeal, a rating action dated in March 2000 increased 
the rating for low back disability from 10 to 20 percent, 
effective from August 3, 1993.  In April 2000, the RO denied 
service connection for depression.  In January 2002, the RO 
denied a total rating based on unemployability due to 
service-connected disability.  The Veteran perfected a timely 
appeal as to these issues.

When the case was previously before the Board, in December 
2003, it was noted that the record reflected that the claims 
of service connection for head injury residuals and bilateral 
eye disability were raised in correspondence to the RO dated 
in September 1995.  A claim for service connection for 
headaches was raised in February 1998.  The Board referred 
these claims to the agency of original jurisdiction (AOJ) for 
appropriate consideration.  It appears that these issues were 
addressed by the RO in a May 2004 rating decision.  As the 
record does not reflect that a notice of disagreement (NOD) 
was ever filed in response to the May 2004 rating decision, 
these claims are not before the Board at this time.

The December 2003 Board remand also noted that the Veteran 
filed a timely notice of disagreement with RO action denying 
service connection for diabetes, pancreatitis, and a disorder 
of the lower extremities due to service-connected back 
disability.  The Board pointed out that a statement of the 
case (SOC) was required on these issues.  The AOJ issued the 
necessary SOC in October 2006.  There is no record of a 
timely substantive appeal.  Absent a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over these issues.  Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 
384 (1994).

The case returned to the Board, and in July 2007, the Board 
denied the claim for a disability rating in excess of 20 
percent for lumbosacral strain.  The issues of entitlement to 
service connection for depression, a compensable rating for a 
heart murmur, and a TDIU were remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.

The Veteran appealed the July 2007 Board denial of an 
increased rating for his lumbosacral strain to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2008, the Court granted the parties' joint motion 
for partial remand, vacating the portion of the July 2007 
Board decision that denied the increased rating for 
lumbosacral strain, and remanded that portion of the claim to 
the Board for further proceedings consistent with the joint 
motion.

In June 2009, the AMC granted service connection for 
depression; consequently, that issue is no longer before the 
Board.  The AMC continued the denial of the claims for a 
compensable rating for a heart murmur and for a TDIU and has 
returned the case to the Board.  Thus, the issues before the 
Board at this time are as listed on the title page.

The issues of a rating in excess of 20 percent for 
lumbosacral strain and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC, in Washington, DC.




FINDING OF FACT

The Veteran does not exhibit a workload greater than 7 METs 
but not greater than 10 METs or require continuous medication 
solely as a result of his service-connected heart murmur.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
the service-connected heart murmur have not been met.  38 
U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2003, April 2004, and June 2006.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126.  Hart appears to extend Fenderson to all 
increased rating claims.

The Veteran was initially granted service connection for 
chronic valvular heart disease in an August 1976 rating 
decision and assigned a 10 percent rating.  In February 1982, 
the rating was reduced to 0 percent, as VA examination showed 
that the Veteran's disability had improved.  The Veteran 
filed his claim for an increased rating in August 1993.

The Veteran's heart disability is currently rated under 
Diagnostic Code 7000, which rates valvular heart disease 
(including rheumatic heart disease).  Under Diagnostic Code 
7000, a 10 percent disability rating is warranted if a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or continuous medication is required.  38 C.F.R. § 4.104, 
Diagnostic Code 7000.  

A 30 percent disability rating is warranted if a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.

A 60 percent disability rating is warranted if there is more 
than one episode of acute congestive heart failure in the 
past year; a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

A 100 percent disability rating is warranted during active 
infection with valvular heart damage and for three months 
following cessation of therapy for active infection; 
thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in: chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

On VA examination in February 1996, the examiner found that 
S1 and S2 were regular.  There were no murmurs or S3 heard.  
It was noted that the point of maximum impulse could be felt 
in the fifth intercostal space lateral to the mid-clavicular 
line.

A VA examiner noted in August 1997 that the Veteran had a 
history of a heart murmur.  The Veteran complained of 
occasional chest pain on his left side.  The examiner stated 
that the Veteran was not on any medications for his cardiac 
problems.  The examiner further observed that the Veteran's 
chest was normal, and his heart had a regular sinus rhythm.  
No murmur or gallop was heard.  A chest X-ray yielded normal 
results.  The diagnosis was history of heart murmur with no 
cardiac problem noted at that time.

The Veteran stated in February 1998 that he experienced 
constant heart pains.

An electrocardiogram (ECG) taken in February 1998 showed a 
normal sinus rhythm.  The interpreter said it was a normal 
ECG.

In March 1998, the Veteran complained to a VA examiner that 
he developed chest pain after eating without any particular 
pattern.  He said that at times he experienced palpitations 
and shortness of breath.  He reported an ability to walk 
about one to two blocks on a flat surface which corresponded 
to a MET level of 3.  The examiner stated that an ECG from 
August 1997 showed normal left ventricle sized with ejection 
fraction of 50 percent.  There was no regurgitation noted.  
On auscultation, the examiner found a normal S1 and S2.  
There were no S3, S4, or other abnormal heart sounds 
appreciated.  No heaves or thrills were appreciated.

On VA examination in September 1998, it was noted that the 
Veteran's current medications included insulin, Tegretol, 
ergstamive and caffeine, Lansoprazole, and Clonidine.  The 
Veteran complained of occasional heartburn which was not 
exertional.  He gave a history of syncope which consisted of 
questionable seizures.  The examiner said that the Veteran 
related his syncopal episode to his heart.  The examiner 
noted that the Veteran's heart had a regular rate and rhythm 
with S4 gallop.  There were no carotid bruits.  An ECG 
revealed a normal sinus rhythm.  The METs score was 7, and 
the examiner specified that the MET score was limited by the 
Veteran's back.  The diagnosis given was mild mitral 
regurgitation.

In April 1999, a VA examiner noted that the Veteran had chest 
pain related to cocaine abuse and required a cardiac 
catheterization.  The Veteran's ejection fraction was 60 
percent, and left ventricle hypertrophy was noted.  The left 
main coronary was normal, the left anterior descending 
coronary was moderate, the circumflex artery was normal, and 
the right coronary artery was normal.  The pre-
catheterization diagnosis was coronary artery disease, and 
the post-catheterization diagnosis was hypertension.

A VA examiner noted in September 1999 that the Veteran's 
medications included Isosorbide, Fosinopril, and Amlodipine.  
It was noted that the Veteran had a history of seizures that 
was most likely alcohol related.  S1 and S2 were present with 
no definite murmur.  The Veteran's ejection fraction was 50 
percent, and left ventricle hypertrophy was noted.  There was 
mild mitral regurgitation.  Cardiac catheterization showed an 
ejection fraction of 50 percent with normal right and left 
coronary arteries.  The examiner opined that the Veteran's 
hypertension and cardiomegaly was less likely to be service 
connected, while the mitral regurgitation was likely to be 
service connected.

An ECG from July 2000 yielded normal results.  The Veteran 
complained of left-sided chest pain associated with 
occasional dizziness to a VA examiner in July 2000.  An ECG 
showed normal sinus rhythm.  The Veteran's heart had a 
regular rate and rhythm with no murmurs, gallops, or rubs.  
The ejection fraction was noted to be 45 percent associated 
with coronary artery disease with a normal chamber size and 
thickened mitrial valve.

A private outpatient record from June 2001 reveals that the 
Veteran had a myocardial infarction related to cocaine in 
1999.

On VA examination in July 2001, it was noted that the 
Veteran's medications included insulin, Zantac, and Zoloft.  
It was noted that the Veteran could walk more than one mile, 
had no swelling of his legs, did not have any shortness of 
breath, had no dizziness or syncope, and did not have any 
signs of failure.  The examiner observed audible S1 and S2 
with systemic ejection murmur.  The examiner opined that the 
Veteran might have alcoholic cardiomyopathy.  

During another VA examination in September 2001, the Veteran 
said he could walk about half a mile without getting short of 
breath.  He took insulin, Zantac, and Zoloft.  The examiner 
said that the Veteran could walk more than one mile, did not 
have any swelling of his legs, did not have any shortness of 
breath, had no dizziness or syncope, and did not have any 
signs of failure.  The heart had audible S1 and S2 with a 
systolic murmur.  An ECG showed a calculated ejection 
fraction of 67 percent with normal left ventricular and 
atrial chambers.  Right ventricular and atrial chambers were 
also normal.  There was mild aortic sclerosis and mitral 
valve focal thickening.  A stress test showed METs of 13.9.  
The examiner opined that METs and echocardiogram reports 
showed normal function capability.

A VA examiner noted during a March 2006 examination that the 
only medication that the Veteran was on in VA records that 
was cardiac-related was aspirin.  S1 and S2 were present with 
a grade III/VI systolic murmur.  It was noted that the 
Veteran failed to show for his scheduled ECG, but estimated 
METs would be 5 to 6.

On VA examination in August 2007, it was noted that the 
Veteran's medications included insulin, aspirin, Citalopram, 
Omeprazole, thiamine, and digestive enzymes.  The Veteran's 
estimated exercise tolerance was greater than 5 but less than 
or equal to 7, and the examiner specified that the exercise 
tolerance was limited by his low back.  The Veteran's heart 
displayed a regular rhythm without any murmur or abnormal 
sounds.  An ECG was borderline because of right atrial 
enlargement.  Cardiac echo revealed normal size of the four 
cardiac chambers.  Left and right ventricular systolic 
functions were normal.  There was normal morphology of the 
four cardiac valves.  There was also mild tricuspid 
regurgitation.  The examiner opined that there was no 
evidence for any cardiac disease, specifically heart murmur 
or valvular heart disease.  He further opined that the 
Veteran experienced no reduction in exercise tolerance 
associated with valvular heart disease.  

As the record shows, the Veteran has been diagnosed with 
multiple cardiac disorders, such as hypertension, 
cardiomegaly, and cocaine-related myocardial infarction.  
However, service connection has only been established for the 
heart murmur.  Consequently, the Board can only consider a 
disability evaluation for the Veteran based solely on 
symptoms due to the heart murmur.

As discussed above, to be afforded a 10 percent rating for a 
heart murmur under Diagnostic Code 7000, the Veteran must 
show a workload of greater than 7 METs but not greater than 
10 METs that results in dyspnea, fatigue, angina, dizziness, 
or syncope; or that continuous medication is required to 
treat his disability.

Throughout the record, various records show that the Veteran 
has exhibited METs of less than 10.  For example, in March 
1998, a VA examiner estimated the Veteran's METs as 3.  In 
September 1998, the Veteran's METs were estimated as 7.  In 
March 2006, estimate METs were 5 to 6.  Finally, in 
August 2007, METs were greater than 5 but less than 7.  
However, the Board notes that none of examiners who recorded 
these findings specifically related that the Veteran's 
reduced METs were a result of his service-connected heart 
murmur.  In fact, the September 1998 examiner specified that 
the Veteran's METs were limited by his back disability, and 
the August 2007 examiner stated that none of the Veteran's 
exhibited reduction in exercise tolerance was due to valvular 
heart disease.  As the record indicates that the Veteran's 
reduced METs are not due to his service-connected heart 
murmur, an increased rating for heart murmur cannot be 
granted on the basis of the given METs scores.

Alternatively, under Diagnostic Code 7000, an increased 
rating is available in the Veteran is under continuous 
medication for his heart murmur.  The record does not show 
that the Veteran receives continuous medication for his heart 
murmur.  The only examination report which indicates that the 
Veteran was prescribed cardiac medication was the VA 
examination report from September 1999 which indicated that 
the Veteran's medications included Isosorbide, Fosinopril, 
and Amlodipine.  The medical reports from both before and 
after the September 1999 VA examination report do not 
indicate that the Veteran was prescribed medications for his 
heart murmur.  As such, the presence of cardiac medications 
in a single VA examination report does not constitute the 
continuity of medication required to substantiate an 
increased rating under Diagnostic Code 7000.

The aforementioned discussion makes clear that the Veteran's 
heart murmur symptomatology has resulted in a disability 
picture that more nearly approximates the level of 
occupational and social impairment contemplated for a 
noncompensable rating under the applicable rating criteria.  
As the criteria for the next higher, 10 percent, rating for 
heart murmur have not been met, it logically follows that 
criteria for an even higher rating (30, 60, or 100 percent) 
likewise have not been met.

Additionally, the Board has considered whether the Veteran's 
heart murmur warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the Board finds that the schedular rating criteria 
reasonably reflect the Veteran's disability level and 
symptomatology.  The rating criteria specifically account for 
the need for continuous medication and reduction in the 
ability to perform physical work due to cardiac difficulties.  
As the rating criteria reasonably account for the Veteran's 
cardiac symptomatology specifically related to his service-
connected heart murmur, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

The Board has considered the Veteran's arguments that he 
should be entitled to a compensable disability rating because 
he experiences pain that he attributes to his heart murmur.  
However, this is not a factor the Board can consider when 
assigning a disability rating under Diagnostic Code 7000, 
which is based on METs and the need for continuous 
medication.

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
This case has been properly decided based on application of 
the law to the pertinent facts.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to a compensable disability rating for a heart 
murmur is denied.


REMAND

In the November 2008 joint motion for partial remand, the 
parties agreed that an additional remand was required for a 
new medical examination so the Board could make an 
appropriate finding regarding the claim for an increased 
rating for the service-connected lumbosacral strain.  See 
Joint Motion for Partial Remand, p. 3.  Consequently, this 
claim must be remanded to obtain the requested new VA medical 
examination requested by the parties.

Additionally, the Board finds the claim for a TDIU is 
inextricably intertwined with the claim for an increased 
rating for lumbosacral strain; therefore, it must be remanded 
with the back claim for additional development.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding VA treatment records for the 
period since February 2005.  It should 
also attempt to obtain any other pertinent 
records identified by the Veteran.  If it 
is unsuccessful in obtaining any pertinent 
evidence identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to provide 
the outstanding evidence.

2.  Then, the Veteran should be afforded 
the appropriate VA examination(s) to 
determine the current degree of severity 
of his service-connected low back 
disability.  The claims folder must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology and functional impairment 
due to the Veteran's low back disability.  
Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and provide an assessment 
of the degree of severity of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner also should express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flareups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flareups. If 
this is not feasible, the examiner should 
so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is 
present, the examiner should provide an 
opinion as to whether it is mild, 
moderate, moderately severe, or severe.  
If muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  Any functional impairment of 
the upper and lower extremities due to the 
Veteran's back disorder should be 
identified, and the examiner should assess 
the frequency and duration of any episodes 
of intervertebral disc syndrome.  The 
examiner should assess in particular the 
frequency and duration of any episodes of 
acute signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment by 
a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's low back disability on his 
ability to work.

The examiner is specifically requested to 
review the September 1999 VA examination 
report and discuss its findings in the 
context of the VA examination reports 
which precede and follow it.  The examiner 
is requested to attempt to resolve any 
possible discrepancies that may appear 
between the September 1999 examiner's 
observations and the contemporaneous X-ray 
reports.  Additionally, the examiner is 
requested to attempt to resolve any 
possible discrepancies that may appear 
between the September 1999 examination 
report and the VA examination reports 
which precede and follow it.

The rationale for all opinions expressed 
should also be provided. 

3. The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4. Then, the RO or the AMC should 
readjudicate the Veteran's claims for an 
increased rating for a back disability and 
TDIU based on a de novo review of the 
record.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


